UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-QSB [X]Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended June 30, 2007 or []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to . Commission File Number: 000-22419 CARDIMA, INC. (Exact name of registrant as specified in its charter) Delaware 94-3177883 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 47266 Benicia Street, Fremont, CA 94538-7330 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(510) 354-0300 Copies to: Richard A. Friedman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, N.Y. 10006 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) had been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Yes []No [X] As of August 17, 2007, there were 10,289,839 shares (post-split) of the Registrant’s Common Stock outstanding. Transitional Small Business Disclosure Format (Check one): Yes []No [X] CARDIMA, INC. TABLE OF CONTENTS PART I.Financial Information Description Page Item 1. Financial Statements (unaudited) 3 Condensed Balance Sheets as of June 30, 2007 and December 31, 2006 3 Condensed Statement of Operations for the Three Months and Six Months Ended June 30, 2007 and 2006 4 Condensed Statement of Cash Flows for the Six Months Ended June 30, 2007 and 2006 5 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis and Results of Operations 18 Item 3. Controls and Procedures 24 PART II.Other Information Description Page Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 2 PART I.ITEM 1.Financial Statements CARDIMA, INC. BALANCE SHEETS (In thousands, except per share amounts) June 30, 2007 (Unaudited) December 31, 2006 (Restated) ASSETS Current assets: Cash and cash equivalent $ 217 $ 942 Accounts receivable, net of allowances for doubtful accounts of $33 for June 30, 2007 and $14 for December 31, 2006 182 415 Inventories (Note 4) 480 324 Prepaid expenses 11 123 Deferred expenses 1,746 - Other current assets 45 62 Total current assets $ 2,681 $ 1,866 Property and equipment, net (Note 6) 258 280 Other assets 71 71 TOTAL ASSETS $ 3,010 $ 2,217 LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable $ 727 $ 971 Accrued compensation 437 402 Loans payable (Note 7) 11,205 8,160 Warrant liabilities - 3,044 Conversion feature liabilities 400 400 Notes payable to related parties - current portion (Note 8) 8 8 Capital lease - current portion (Note 10) 19 21 Accrued interest and fee (Note 9) 5,412 2,308 Other current liabilities 32 96 Total current liabilities $ 18,240 $ 15,410 Capital lease - noncurrent portion (Note 10) 14 22 Notes payable to related parties - noncurrent portion (Note 8) 60 62 Commitments and contingencies (see note 10) TOTAL LIABILITIES $ 18,314 $ 15,494 Stockholders' deficiency: Common stock, $0.001 par value, 300,000,000 shares authorized, 10,289,839 (post-split) and 10,235,468 (post-split) shares issued and outstanding at June 30, 2007 and December 31, 2006, respectively 103 102 Preferred stock, $0.001 par value, 10,000,000 shares authorized, 5,000,000 and none issued and outstanding at June 30, 2007 and December 31, 2006, respectively 5 - Additional Paid-In-Capital 118,939 118,316 Accumulated deficit (134,351 ) (131,695 ) Total stockholders' deficiency (15,304 ) (13,277 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ 3,010 $ 2,217 The accompanying notes are an integral part of these condensed financial statements. 3 CARDIMA, INC. STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended June 30, 2007 Three Months Ended June 30, 2006 (Restated) Net sales $ 260 $ 335 Cost of goods sold 531 440 Gross losses (271 ) (105 ) Operating expenses: Research and development 792 374 Selling, general and administrative 864 709 Total operating expenses 1,656 1,083 Operating loss (1,927 ) (1,188 ) Interest expense (1,665 ) (1,194 ) Other income /(expense) (Note 11) 7,959 (1,671 ) Net loss $ 4,367 (4,053 ) Basic and diluted net loss per share $ 0.42 $ (0.40 ) Shares used in computing basic and diluted net loss per share (post-split) 10,286 10,169 Six Months Ended June 30, 2007 Six Months Ended June 30, 2006 (Restated) Net sales $ 579 $ 719 Cost of goods sold 955 938 Gross losses (376 ) (219 ) Operating expenses: Research and development 1,695 790 Selling, general and administrative 1,748 1,379 Total operating expenses 3,443 2,169 Operating loss (3,819 ) (2,388 ) Interest expense (1,886 ) (3,345 ) Other income /(expense) 3,048 (3,324 ) Net loss $ (2,657 ) $ (9,057 ) Basic and diluted net loss per share $ (0.26 ) $ (0.89 ) Shares used in computing basic and diluted net loss per share (post-split) 10,285 10,167 The accompanying notes are an integral part of these condensed financial statements. 4 CARDIMA, INC. STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (2,657 ) $ (9,057 ) Adjustments to reconcile net loss to net cash used in operating activities provided by operations: Depreciation and amortization 49 62 Non-cash stock-based compensation 110 215 Non-cash interest expense 280 - Non-cash change to warrant liability (3,044 ) 4,127 Excess and obsolete inventory provision 142 97 Allowance for doubtful accounts 19 (13 ) Loss on assets disposals - 7 Changes in operating assets and liabilities: Accounts receivable 252 115 Inventories (298 ) 89 Prepaid and other assets 113 482 Accounts payable, accrued compensation and other liabilities (312 ) 147 Accrued interest and fees 1,594 1,789 Net cash used in operating activities (3,752 ) (1,940 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment (27 ) (18 ) Net cash used in investing activities (27 ) (18 ) CASH FLOWS FROM FINANCING ACTIVITIES Principal payments under capital leases and credit facility (10 ) (11 ) Net proceeds from loan financing 3,045 2,535 Net proceeds from sale of common stock 19 2 Net cash provided by financing activities 3,054 2,526 Change in cash and cash equivalents (725 ) 568 Beginning cash and cash equivalents 942 124 Ending cash and equivalents $ 217 $ 692 SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION Cash paid for interest $ 11 $ 2 SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Property and equipment acquired via capital lease obligations $ - $ 37 Issuance of preferred stock to pay for accrued fees $ 500 $ - The accompanying notes are an integral part of these condensed financial statements. 5 CARDIMA, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) 1. INTERIM FINANCIAL INFORMATION Basis of Presentation The accompanying unaudited interim financial statements have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America pursuant to Regulation S-B of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. Accordingly, these interim financial statements should be read in conjunction with the Company's audited financial statements and related notes as contained in the Company's Form 10-KSB for the year ended December 31, 2006. In the opinion of management, the interim financial statements reflect all adjustments, including normal recurring adjustments, necessary for fair presentation of the interim periods presented. The results of operations for the six months ended June 30, 2007 are not necessarily indicative of results of operations to be expected for the full year. Restatement of Previously Reported Financial Results In response to the Security and Exchange Commission’s comment letter dated June 22, 2007, the Company will restate it’s December 31, 2006 financial statements.After further research by the Company, the loan financing with Apix in February 2006 should be treated as a debt extinguishment in the first quarter of 2006.As a result, an additional liability of $400,000 was accrued and is reflected on the restated March and June 30, 2006 financial statements below. Also approximately $1,000,000 in amortized fees previously recognized in the three months ended June 30, 2006 were accelerated to the quarter ender March 31, 2006.The restatement had the following effect on prior reported results of operations: CARDIMA, INC. STATEMENTS OF OPERATIONS (In thousands,except per share amounts) (Unaudited) Three months ended Three months ended 31-Mar-06 Adjustments 31-Mar-06 As originally filed (DR)/CR As restated Net sales $ 384 $ 384 Cost of goods sold 498 498 Gross margin (114 ) (114 ) Operating expenses: Research and development 416 416 Selling, general and administrative 670 670 Total operating expenses 1,086 1,086 Operating loss (1,200 ) (1,200 ) Interest expense (2,151 ) (2,151 ) Other Income/(Expense) (225 ) (1,428 ) (1,653 ) Net loss $ (3,576 ) (1,428 ) $ (5,004 ) Basic and diluted net loss per share $ (0.04 ) $ (0.05 ) Shares used in computing basic and diluted net loss per share 101,638 101,638 Three months ended Three months ended 30-Jun-06 Adjustments 30-Jun-06 As originally filed (DR)/CR As restated Net sales $ 335 $ 335 Cost of goods sold 440 440 Gross margin (105 ) (105 ) Operating expenses: Research and development 374 374 Selling, general and administrative 709 709 Total operating expenses 1,083 1,083 Operating loss (1,188 ) (1,188 ) Interest expense (1,412 ) 218 (1,194 ) Other Income/(Expense) (2,481 ) 810 (1,671 ) Net loss $ (5,081 ) 1,028 $ (4,053 ) Basic and diluted net loss per share $ (0.05 ) $ (0.04 ) Shares used in computing basic and diluted net loss per share 101,688 101,688 6 Stock Options Expensed Prior to January 2006, the Company used Statement of Financial Accounting Standards No. 148 "Accounting for Stock-Based Compensation - Transition and Disclosure" (SFAS No. 148) to account for our stock based compensation arrangements. This statement amendedthe disclosure provision of FASB statement No. 123 to require prominent disclosure about the effects on reported net income of an entity's accounting policy decisions with respect to stock-based employee compensation. As permitted by SFAS No. 123 and amended by SFAS No. 148, the Company continued to apply the intrinsic value method under Accounting Principles Board ("APB") Opinion No. 25, "Accounting for Stock Issued to Employees," to account for its stock-based employee compensation arrangements. In December2004, the Financial Accounting Standards Board issued Statement Number 123 (“FASB 123 (R)”), Share-Based Payments, which is effective for the reporting period beginning on January 1, 2006. The statement required us to recognize compensation expense in an amount equal to the fair value of share-based payments such as stock options granted to employees. The Company, which has the option to either apply FASB 123 (R) on a modified prospective method or to restate previously issued financial statements, has chosen to utilize the modified prospective method. Under this method, the Company is required to record compensation expense (as previous awards continue to vest) for the unvested portion of previously granted awards that remain outstanding at the date of adoption. In January 2006, the Company adopted the expense recognition provisions of FASB No. 123 (R).For the six months ended June 30, 2007 and 2006, the Company recorded approximately $110,000 and $215,000, respectively in stock compensation expense. Net Income (Loss) Per Common Share Net income (loss) per share has been computed using the weighted average number of shares of common stock outstanding during the period.The Company has excluded all warrants and stock options from the computation of basic and diluted net loss per share because all such securities are anti-dilutive for the periods presented. Excluded common stock equivalent shares included the following: June 30, December 31, 2007 2006 Warrants (post-split) 20,945,493 7,579,352 Stock Options (post-split) 446,063 510,863 Total Warrants and Options (post-split) 21,391,556 8,090,215 7 Recent Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No. 157 (“SFAS 157”), “Fair Value Measurements.”This Statement provides a single definition for fair value, a framework for measuring fair value and expanded disclosure concerning fair value.SFAS 157 applies to other pronouncements that require or permit fair value measurements; it does not require any new fair value measurements. This pronouncement is effective January 1, 2008 and the Company is currently assessing the impact of adopting SFAS 157. In February 2007, the FASB issued SFAS 159 (“SFAS 159”), “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115”. This Statement provides companies with an option to measure, at specified election dates, many financial instruments and certain other items at fair value that are not currently measured at fair value.A company that adopts SFAS 159 will report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date. This Statement also establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities.This Statement is effective for fiscal years beginning after November 15, 2007. The Company is currently assessing the impact of adopting SFAS 159. 2. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The Company’s significant accounting policies are described in Note 1 to the Financial Statements included in the Company’s annual report on Form 10-KSB for the year ended December 31, 2006.The accounting policies used in preparing the Company’s interim 2007 condensed financial statements are the same as those described in the Company’s annual report.The Company’s critical accounting policies are those both having the most impact to the reporting of the Company’s financial condition and results, and requiring significant judgments and estimates.The Company’s critical accounting policies include those related to revenue recognition, stock-based compensation, derivative valuation and valuation of inventory. 3. GOING CONCERN The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business.As reflected in the accompanying financial statements, as of June 30, 2007, the Company has cash on hand of $217,000, negative working capital of $15.3 million, and an accumulated deficit of approximately $134.4 million.In addition, Apix, at its discretion, will continue to provide the bi-weekly funding to the Company.These factors raise substantial doubt about its ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty.The ability of the Company to continue operations through December 31, 2007 is largely dependent on continued funding from its lender under the agreement, which calls for bi-weekly advances, at the discretion of the lender.Funding beyond December 31, 2007 will have to be secured from another party.If the Company is unable to do so, the Company could be forced to seek bankruptcy protection or could be forced to sell assets on unfavorable terms in exchange for proceeds that would likely be insufficient to satisfy its obligations.(See also Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations – “Liquidity and Capital Resources”). 8 4.INVENTORIES Inventories are stated at the lower of cost or market.Cost is based on actual costs computed on a first-in, first-out basis.Inventories consist of the following (in thousands): June 30, 2007 December 31, 2006 Raw Materials $ 116 $ 139 Work-In-Process 149 86 Finished Goods 215 99 $ 480 $ 324 Inventories shown above are computed using the FIFO cost method and are adjusted to the lower of cost or market.The Company had allowances for excess and obsolete inventory of $721,000 and $579,000 at June 30, 2007 and December 31, 2006, respectively.As of June 30, 2007, the Company has approximately: (i) $56,000 of inventories located in its warehouse facility in Netherlands. Additionally, $52,000 of inventory is being used by physicians in clinical testing in China,, the United Kingdom, and Germany.For the six months ended June 30, 2007, net inventory increased by $156,000 which primarily due to the Company’s plan to increase sales both in the surgical and EP diagnostic areas in the upcoming quarters. 5. DEFERRED EXPENSES In connection with the June 2007 loan financing with Apix, the Company accrued an additional $2,010,000 loan-related fees.The Company used the interest rate method to amortize it over the life of the loan. As of June 30, 2007, the deferred expenses account balance was $1,746,000, which included $1,730,000 deferred Apix loan fees and $16,000 deferred insurance expenses. 9 6. PROPERTY AND EQUIPMENT Property and equipment, including equipment under capital leases, are carried at cost less accumulated depreciation and amortization.Property and equipment are depreciated using the straight-line method over the estimated useful lives, generally three to five years.Leasehold improvements are amortized using the straight-line method over the shorter of the estimated useful life of the asset or the remaining term of the lease.Depreciation expense includes amortization of capital leases and leasehold improvements. Depreciation expense was $28,000 and $28,000 for the three months ended June 30, 2007 and 2006, respectively. Depreciated expense was $49,000 and $62,000 for the six months ended June 30, 2007 and 2006, respectively. For the six months ended June 30, 2007, a total of $2,000 fully depreciated equipments were disposed. Property and equipment consist of the following (in thousands): June 30, 2007 December 31, 2006 Equipment $ 1,913 $ 1,888 Leasehold improvements 259 259 2,172 $ 2,147 Less accumulated depreciation and amortization (1,914 ) (1,867 ) $ 258 $ 280 Idle Equipment $ 1,290 $ 1,290 Less accumulated depreciation and amortization (1,290 ) (1,290 ) $ - $ - 10 7. LOANS PAYABLE On August 28, 2005, the Company entered into a $3,000,000 Secured Loan Agreement with Apix International Limited (Apix).The term of the loan was six months.All the loan-related fees were amortized over the period from August 2005 to February 2006. On February 14, 2006, the Company entered into a new loan facility term sheet with Apix, which provided for the rollover of the original loan agreement and the grant of an additional loan facility in the amount of $660,000 at an interest rate of 10% per annum.The term of this new loan facility was three months.All the additional new facility-related fees were amortized over the period from February 2006 to May 2006.In addition, the Company and Apix have agreed to the following terms: (i) the maturity date of the original loan facility is extended from February 28, 2006 to May 18, 2006; (ii) the exercise price of the original warrant has been adjusted to $0.06 per share. Moreover, the Company has granted Apix a new warrant to purchase 23,800,000 shares of our common stock at an exercise price of $0.06 per share for a term of ten years. Furthermore, upon completion of the full funding under the new loan facility, the Company has granted Apix warrants to purchase an additional 8,000,000 shares of its common stock at an exercise price of $0.06 per share for a term of ten years; (iii) the Company has granted Apix the right to convert the loan principal, interest, facility fees and exit fees into shares of its common stock at a conversion price of $0.06 per share; (iv) the facility fee has been increased from $60,000 to $80,000. In addition, the exit fee has been increased from $900,000 to $1,300,000; (v) upon completion of the full funding under the new loan facility, the exit fee would be increased by $260,000; (vi) the Company agrees to register the shares underlying the loan principal, facility fees, and warrants on a registration statement as soon as practicable after the date of issuing the warrant, but in any event no later than May 31, 2006.The Company filed a registration statement Form SB-2 on May 31, 2006 and it was withdrawn on October 26, 2006.The Company used the interest method to amortize all the loan fees over the life of the loan.The Company received funding under this agreement of $200,000 and $460,000 in February and March 2006, respectively. On May 18, 2006, the Company was not able to repay this Apix loan.The Company’s failure to repay the principle and interest by the maturity date constituted an event of default pursuant to the loan agreement.To secure the repayment of principle and interest to Apix under the loan agreement, the Company entered into a (i) Security Agreement, (ii) Trademark Security Agreement, (iii) Patent Security Agreement, and (iv) Patent, Trademark and Copyright Security Agreement with Apix, granting Apix a first priority security interest in all of the Company’s assets and intellectual property now owned or hereafter acquired.Apix’s remedies upon default of the loan agreement include taking procession and selling the collateral, the occurrence of which would cause the Company to cease its operations indefinitely. The Company had not received a notice of default from Apix, nor has Apix indicated to the Company that it intended to place the Company in default under the loan agreement.In addition to the $3,660,000 loaned to the Company by Apix through March 31, 2006, Apix has made advances to the Company in the amount of $5,850,000 from April 1, 2006 through March 31, 2007.The Company’s loans payable balance as of March 31, 2007 and December 31, 2006 was $9,510,000 and $8,160,000, respectively. 11 On January 15, 2007, the Company entered into a new term sheet with Apix, with the final financing agreements being executed on June 7, 2007, which provides for the rollover of prior loan facilities and subsequent advances (Prior Facilities) and an additional loan facility between the parties (the "New Facility"). The New Facility provides for the following terms and conditions: · Additional loan facility - Apix has granted the Company an additional loan facility in the amount of $5,625,000. Advances pursuant to the additional facility shall be made on a bi-weekly basis the Company’s discretion in denominations of $225,000 per advance; · New maturity date - the maturity date of the New Facility and Prior Facilities is the earlier of (a) December 31, 2007 or (b) the date that Apix makes a demand for payment; · Facility fee adjustment - the aggregate facility fee for the Prior Facilities and the New Facility shall be $500,000 (the “Facility Fee”) which is payable through the issuance of five million shares of our preferred stock with the following minimum preferences: (a) 2.8 votes per share (post-split) at any general or extraordinary meeting of the common shares of the company convened by the Company or its shareholders for a total of 14 million votes (post-split) at any such meeting; and (b) convertible into common shares of the Company at any time at the sole and absolute discretion of the holder on the basis of 0.2 common shares (post-split) for each preferred share tendered for conversion for a total of one (1) million common shares (post-split) in the event all preferred shares are tendered for conversion; · Exit fees - the aggregate exit fees for the Prior Facilities and the New Facility shall be $2,800,000 plus $80,000 for each advance made which shall be due and payable on the earliest to occur of: (1) the maturity date, (2) generally the sale of the company or substantially all of its assets, a reorganization or a new loan facility in excess of $1,000,000, or (3) an event of default; · Price adjustment to existing warrant and new warrants - pursuant to the Prior Facilities, the Company agreed to issue to Apix warrants to purchase 11,880,000 shares (post-split) of the Company's common stock at an exercise price of $0.60 per share (post-split) (the “Existing Warrants”). Pursuant to the New Facility, the exercise price of the Existing Warrants has been adjusted to $0.40 per share (post-split). In addition, the Company has agreed to issue to Apix additional warrants to purchase 2,000,000 shares (post-split) of the Company’s common stock at an exercise price of $0.30 per share (post-split) (the “New Warrants”). All warrants have a term of ten years; · Conversion price adjustment - the loan principal and exit fees are convertible into shares of the Company’s common stock at a conversion price of $0.40 per share (post-split); and · Registration rights - the Company agrees to register a percentage of the shares underlying the loan principal, facility fees, and warrants on a registration statement at its best efforts. The final financing agreements were executed on June 7, 2007. With the loan agreement’s optional conversion clause on all or any portion of the principal, the facility fee, the exit fee and the accrued interest due under the loan, any gains or losses on the difference between the conversion price and the fair value of the stock at the time of conversion will be included in the Company's earnings during that period.In addition, as the lender gave up all of it’s rights that might be net settled in cash, the Company reversed it’s previously accrued warrant liability as required under EITF 00-19, and conversion liability which was accrued in February 2006 as part of a loss on extinguishment of debt. The entry was charged to other income in the current quarter in the amount of $7,954,000. 12 On June 7, 2007, the Company issued to Apix 5,000,000 shares of its Series A Preferred Stock (the “Series A Preferred”) in payment of a facility fee of $500,000 in connection with the execution of a Loan Agreement between the Company and Apix on June 7, 2007.Each share of Series A Preferred is convertible into 0.2 shares of common stock (post-split) at the option of the holder thereof.The Series A Preferred may be redeemed by the Company at any time at $0.10 per share.Each share of Series A Preferred may be voted as a single class with the common stock on 2.4 votes per shares basis (post-split). 8. NOTE PAYABLE TO RELATED PARTIES As previously disclosed in the Company’s June 30, 2006 Form 10-QSB, the Company’s former President and Chief Operating Officer, Mr. William K. Wheeler raised his defense against the Company’s collection efforts and he threatened to sue the Company for the recovery of his severance payment, accrued bonus, and employee benefits in the total amount of $418,000 plus interest, which he claimed was owed under the terms of his amended executive agreement.He previously made a settlement proposal, in which his severance claim would be offset by his repayment obligation on the loan that he had received from the Company totaling $192,500, plus payment by the Company of all of his tax forgiveness liability of approximately $105,000.The issues of accrued bonus and other unknown liabilities were excluded from the settlement offer. As previously reported, in December 2006, a settlement agreement was reached in concept.The final agreement with slightly different terms was signed in late April 2007, in which the Company offset Mr. Wheeler's loan plus various additional amounts against all his claims against the Company, including a release for all unknown claims, over a 59 months period. The Company agreed to pay the following additional amounts to Mr. Wheeler or on his behalf in addition to the settlement of the loan amount: (i) the employer taxes relating to this settlement agreement during the offset period, (ii) an initial payment of $10,000 to Mr. Wheeler, and (iii) two additional payments of $5,000 each to Mr. Wheeler in months 58 and 59. The total cash payments to be made by the Company under the agreement will be approximately $42,000 payable over five years.In accordance with the Accounting Principle Board (“APB”) No. 21, “Interest on Receivables and Payables”, the $295,000 note payable is discounted at 10% (same as the interest rate on the current loan financing) and the $192,500 note receivable is discounted at 6% (the original note’s interest rate).The discounted value of the note payable and note receivable is $232,287 and $162,022, respectively.As the receivable and the payable are ‘nettable’ that is subject to offset, they are considered as one ‘net loan payable’ under state law and accounted as such. 13 9. ACCRUED INTEREST AND FEE In conjunction with the Apix loan financings in August 2005, February 2006, and June 2007, the Company had accrued loan interest and fees with balance of $5,412,000 and $2,308,000 as of June 30, 2007 and December 31, 2006, respectively.The accrued interest and fees, related to the Apix loans described in Note 7, are as follows: · Accrued interest $1,067,000 · Accrued exit fees $2,800,000 · Accrued drawdown fees $1,120,000 · Accrued legal and other fees $425,000 Total accrued interest and loan fees is $5,412,000. 10. COMMITMENTS AND CONTINGENCIES Commitments The Company leases facilities under an operating lease, which has been extended through May 2010.The Company also leases certain equipment under non-cancelable capital leases, which bear interest at the rate of 10% per annum. Following is a schedule of future minimum lease payments under both operating and capital leases (in thousands): Fiscal Year Operating Leases Capital Leases 2007 $ 178 $ 14 2008 265 22 2009 272 - 2010 115 - Total minimum lease payments $ 830 $ 36 Less amounts representing interest N/A 3 Present value of net minimum lease payments $ 830 $ 33 Contingencies The Company is subject to numerous risks and uncertainties because of the nature and status of its operations and could be subject to claims and legal actions arising in the ordinary course of business. The Company maintains insurance coverage for events in amounts that it deems appropriate. Management believes that uninsured losses, if any, will not be materially adverse to the Company’s financial position or results of operations. 14 11. OTHER INCOME/(EXPENSES) The Company reported other income of $7,959,000 for the quarter ended June 30, 2007.The other income is attributable to the June 2007 Apix financing which no longer required the treatment of the Apix warrants as a liability as described in EITF 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock”. 12. INCOME TAXES On July 13, 2006, the Financial Accounting Standards Board (“FASB”) issued Financial Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes - An Interpretation of FASB Statement No. 109.” FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an entity’s financial statements in accordance with SFAS No. 109 (“SFAS 109”), “Accounting for Income Taxes,” and prescribes a recognition threshold and measurement attributes for financial statement disclosure of tax positions taken or expected to be taken on a tax return. Under FIN 48, the impact of an uncertain income tax position on the income tax return must be recognized at the largest amount that is more-likely-than-not to be sustained upon audit by the relevant taxing authority. An uncertain income tax position will not be recognized if it has less than a 50% likelihood of being sustained. Additionally, FIN 48 provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006. The Company adopted the provisions of FIN 48 on January 1, 2007. The implementation of FIN 48 did not result in a cumulative effect adjustment to retained earnings. At January 1, 2007, the Company did not have unrecognized tax liabilities.During the first two quarters of 2007, no additional income tax expense was recorded as a result of FIN 48 implementation. 15 13. CONCENTRATIONS OF RISK To date, product sales have been direct to customers in the United States and to distributors primarily in Europe and Japan. The geographic distribution of net sales was as follows (in thousands): Three Months Ended June 30, 2007 2006 United States $ 225 87 % $ 157 47 % Europe 120 46 % 54 16 % Asia Japan (85 ) -33 % 121 36 % Others - 0 % 3 1 % Total Net Sales $ 260 $ 335 Six Months Ended June 30, 2007 2006 United States $ 475 82 % $ 331 46 % Europe 188 33 % 137 19 % Asia Japan (85 ) -15 % 244 34 % Others 1 0 % 7 1 % Total Net Sales $ 579 $ 719 During the first quarter of 2007, the Company’s Japanese distributor notified the Company of its failure to maintain the legal documentation standard required to sell its PATHFINDER® in Japan. As a result, the Company had no sales in Japan during the first two quarters of 2007. In addition, in compliance with the local import rules, the Japanese distributor could not hold the items in inventory. As a concession, the Company agreed to hold it for the distributor in it’s own warehouse. During the period between the agreement to hold the inventory and its shipment, the Company entered into negotiation with a different distributor. To protect its relationships, the Company issued a return credit for the $85,000 of returned products during the second quarter of 2007. The Company understands that the reapplication process takes approximately nine to twelve months.The Company is currently exploring its options with regard to selling the PATHFINDER® in Japan.During the reapplication process, the Company may have limited or no sales in Japan.The Company anticipates resuming commercial sales before the second quarter of 2008.However, there can be no assurance that it will be able to resume sales by that time.Furthermore, the Company entered into a distribution agreement with Robert Reid Inc. in Japan to be its exclusive distributor in the country effective August 1, 2007 with an initial term of five (5) years. Robert Reid Inc. will not be able to start importing and selling our products until the reapplication process is complete. 16 The Company purchases certain key components of its products for which there are relatively few alternative sources of supply including the hydrophilic coating for certain of its micro-catheters, from sole or limited source supplies. Establishing additional or replacement suppliers for any of the numerous components used in the Company’s products, if required, may not be accomplished quickly and could involve significant additional costs.Any supply interruption from vendors or failure of the Company’s products would limit the Company’s ability to manufacture its products and would have a material adverse effect on the Company’s business, financial condition and results of operations. As of June 30, 2007, the Company had loans payable in the amount of $11,205,000, which was financed by one single lender, Apix International Limited. The Company receives payments from its customers and deposits them in federally insured financial institutions during its normal course of business.From time to time, the balances with these deposit accounts may exceed the federally insured maximum limit, $100,000.As of June 30, 2007, the Company had cash of $217,000. 14. SUBSEQUENT EVENTS On July 31, 2007, the Company announced that its Board of Directors had declared a reverse stock split, at a 1 for 10 ratio, effective at the opening of trading on July 31, 2007.Following the split, the Company’s Common Stock will trade under a new ticker symbol, “CADM”.The Board declared this reverse stock split pursuant to the discretionary authority granted by the vote of a majority of the Company’s outstanding shares at the 2007 Annual Shareholders Meeting held June 28, 2007. On August 1, 2007, the Company entered into a distribution agreement with Robert Reid Inc., a medical equipment and supplies company in Japan as its exclusive distributor in the country.The agreement has had an initial term of five (5) years. 17 ITEM 2. Management’s Discussion and Analysis and Results of Operations Cautionary Statement Regarding Forward-Looking Statements The information in this discussion maycontain forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements involve risks and uncertainties, including statements regarding our capital needs, business strategy and expectations. Any statements that are not of historical fact maybe deemed to be forward-looking statements. These forward-looking statements involve substantial risks and uncertainties. In some cases you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expect,” “plan,” “intend,” “anticipate,” “believe,” “estimate,” “predict,” “potential,” or “continue”, the negative of the terms or other comparable terminology. Forward-looking statements in this Report mayalso include references to anticipated sales volume and product margins, efforts aimed at establishing new or improving existing relationships with customers, other business development activities, anticipated financial performance, business prospects and similar matters. Actual events or results maydiffer materially from the anticipated results or other expectations expressed in the forward-looking statements. In evaluating these statements, you should consider various factors, including the risks included from time to time in other reports or registration statements filed with the United States Securities and Exchange Commission. These factors maycause our actual results to differ materially from any forward-looking statements. We disclaim any obligation to publicly update these statements, or disclose any difference between actual results and those reflected in these statements. Overview Since 2001, our efforts have primarily focused on developing differentiated products that diagnose and treat AF, including our REVELATION® Tx micro-catheter for use in the electrophysiology (EP) market, and our Surgical Ablation System (SAS) for use in the surgical market.Our EP products allow for the mapping (diagnosis) and ablation (treatment) of the two most common forms of cardiac arrhythmias: atrial fibrillation and ventricular tachycardia. We have experienced significant operating losses since inception.We expect that our operating losses will continue for the foreseeable future as we continue to invest substantial resources in product development, pre-clinical and clinical trials, seeking regulatory approval, sales and marketing and manufacturing. Because our cash resources are extremely limited, we must raise additional capital in the immediate future in order to continue to pursue FDA approval for our REVELATION® Tx micro-catheter system, seek to sell or otherwise consummate a strategic transaction involving our SAS, and otherwise continue operations.Our primary focus is to obtain FDA approval in the United States of the REVELATION® Tx micro-catheter system for the treatment of AF. 18 On April 19, 2007, the FDA’s Medical Devices Dispute Resolution Panel (MDDRP) recommended to not approve our REVELATION® Tx Microcatheter System’s PMA.We will consider our options regarding about this decision in the U.S. In addition, we will continue to market our next generation ablation EP systems, which include the REVELATION® T-Flex and the INTELLITEMP®, in the European Union and the rest of the world where we are licensed to promote and sell these products. Currently our primary focus is to start generating revenue from our surgical devices, which have FDA- approval in the United States.Moreover, we currently have a plan to reach successively higher revenue levels in the third quarter and the fourth quarter of 2007 and in the first quarter of 2008. In addition, we plan to sign up new distributors in the United States to sell both our Surgical and EP Diagnostic products.We do not expect to reach profitability in any of these quarters. We will still need to secure additional funding and our plan for product sales may be changed by any new lender. We had cash and cash equivalents of approximately $217,000 as of June 30, 2007. During 2005, we entered into a Loan Facility Term Sheet with Apix International Limited (Apix), which provided us a $3 million loan financing.On February 14, 2006, we entered into a new loan facility term sheet (the “New Loan Facility”) with Apix, which provided for the rollover of the original loan agreement and the grant of an additional loan facility in the amount of $660,000. On January 15, 2007, the Company entered into a new term sheet with Apix, with the final financing agreements being executed on June 7, 2007, which provides for the rollover of prior loan facilities and subsequent advances (Prior Facilities) and an additional loan facility between the parties (the "New Facility"). The New Facility provides for the following terms and conditions: · Additional loan facility - Apix has granted the Company an additional loan facility in the amount of $5,625,000. Advances pursuant to the additional facility shall be made on a bi-weekly basis the Company’s discretion in denominations of $225,000 per advance; · New maturity date - the maturity date of the New Facility and Prior Facilities is the earlier of (a) December 31, 2007 or (b) the date that Apix makes a demand for payment; · Facility fee adjustment - the aggregate facility fee for the Prior Facilities and the New Facility shall be $500,000 (the “Facility Fee”) which was paid on June 7, 2007 through the issuance of five million shares of our preferred stock with the following minimum preferences: (a) 2.8 votes per share (post-split) at any general or extraordinary meeting of the common shares of the company convened by the Company or its shareholders for a total of 14 million votes (post-split) at any such meeting; and resulting in a change of control as discussed in Part II, Item 2, “Unregistered sales of equity securities and use of proceeds.”, (b) convertible into common shares of the Company at any time at the sole and absolute discretion of the holder on the basis of 0.2 common shares (post-split) for each preferred share tendered for conversion for a total of one (1) million common shares (post-split) in the event all preferred shares are tendered for conversion; · Exit fees - the aggregate exit fees for the Prior Facilities and the New Facility shall be $2,800,000 plus $80,000 for each advance made which shall be due and payable on the earliest to occur of: (1) the maturity date, (2) generally the sale of the company or substantially all of its assets, a reorganization or a new loan facility in excess of $1,000,000, or (3) an event of default; · Price adjustment to existing warrant and new warrants - pursuant to the Prior Facilities, the Company agreed to issue to Apix warrants to purchase 11,880,000 shares (post-split) of the Company's common stock at an exercise price of $0.60 per share (post-split) (the “Existing Warrants”). Pursuant to the New Facility, the exercise price of the Existing Warrants has been adjusted to $0.40 per share (post-split). In addition, the Company has agreed to issue to Apix additional warrants to purchase 2,000,000 shares (post-split) of the Company’s common stock at an exercise price of $0.30 per share (post-split) (the “New Warrants”). All warrants have a term of ten years; · Conversion price adjustment - the loan principal and exit fees are convertible into shares of the Company’s common stock at a conversion price of $0.40 per share (post-split); and · Registration rights - the Company agrees to register a percentage of the shares underlying the loan principal, facility fees, and warrants on a registration statement at its best efforts. 19 The final financing agreements were executed on June 7, 2007. With the loan agreement’s optional conversion clause on all or any portion of the principal, the facility fee, the exit fee and the accrued interest due under the loan, any gains or losses on the difference between the conversion price and the fair value of the stock at the time of conversion will be included in the Company's earnings during that period.In addition, as the lender gave up all of its rights that might be net settled in cash, the Company reversed it’s previously accrued warrant liability as required under EITF 00-19. The entry was charged to other income in the current quarter in the amount of $7,954,000. Results Of Operations – Three and Six Months Ended June 30, 2007 and 2006 Net Sales Net sales for the quarter ended June 30, 2007 decreased 22% to $260,000 from $335,000 for the same period in 2006. The decrease in net sales was primarily attributable to our Japanese distributor’s failure to maintain the legal documentation standard required to sell our PATHFINDER® in Japan.As a result, the Japanese distributor returned $85,000 of products in order to be in compliance of local import rules. Net sales in the United States and Canada increased by 43% to $225,000 in the second quarter of 2007 from $157,000 for the same period in 2006.Due to the loss of sales in Japan and our Japanese distributor’s product return, net returns in our Japan/Asia region was $85,000 in the second quarter of 2007, compared with net sales of $121,000 for the same period in 2006.Net sales in our European region increased 122% to $120,000 in the second quarter of 2007, from $54,000 in the comparable period of 2006.The increase was due to the increased sales and marketing efforts.Net sales in other regions decreased to none in the second quarter of 2007, from $3,000 in the comparable period of 2006. Net sales for the six months ended June 30, 2007 decreased 19% to $579,000 from $719,000 for the same period in 2006. The decrease in net sales was primarily attributable to the total revenue loss from Japan due to our Japanese distributor’s failure to maintain the legal documentation standard required to sell our PATHFINDER® in Japan.In addition, the Japanese distributor returned $85,000 of products in order to be in compliance of local import rules. Net sales in the United States and Canada increased by 44% to $475,000 in the six months ended June 30, 2007 from $331,000 for the same period in 2006.Due to the loss of sales in Japan and our Japanese distributor’s product return, net returns in our Japan/Asia region was $85,000 in the six months ended June 30, 2007, compared with net sales of $244,000 for the same period in 2006.Net sales in our European region increased 37% to $188,000 in the six months ended June 30, 2007, from $137,000 in the comparable period of 2006.The increase was due to the increased sales and marketing efforts.Net sales in other regions decreased to $1,000 in the six months ended June 30, 2007, from $7,000 in the comparable period of 2006. 20 Cost of Goods Sold Cost of goods sold primarily includes raw materials costs, catheter fabrication costs, system assembly and testing costs, shipping and handling costs, and manufacturing labor and overhead.Cost of goods sold for the quarter ended June 30, 2007 increased to $531,000 from $440,000 for the same period in 2006. Cost of goods sold as a percentage of net sales increased from 131% to 204% for the three months ended June 30, 2007 as compared to the same period of the prior year.The increase in the cost of goods sold as a percentage of net sales for the three months ended June 30, 2007 was primarily related to approximately $85,000 of returned goods and an increase of manufacturing staff and inventory reserve in the second quarter of 2007, as compared to the same period in 2006. Cost of goods sold for the six months ended June 30, 2007 increased to $955,000 from $938,000 for the same period in 2006.Cost of goods sold as a percentage of net sales increased from 131% to 165% for the six months ended June 30, 2007 as compared to the same period of the prior year.The increase in the cost of goods sold as a percentage of net sales for the six months ended June 30, 2007 was primarily related to approximately $85,000 of returned goods and an increase of manufacturing staff and inventory reserve in the first six months of 2007, as compared to the same period in 2006.The increase of manufacturing staff is directly related to our plan to increase sales from the surgical and EP diagnostic areas in the upcoming quarters. Research and Development Expenses Research and development expenses include product development, clinical testing and regulatory expenses. Total research and development expenses for the quarter ended June 30, 2007 increased to $792,000 from $374,000, for the same period in 2006.Total research and development expenses for the six months ended June 30, 2007 increased to $1,695,000 from $790,000, for the same period in 2006.The increase was primarily related to the expenses associated with the FDA’s MDDRP meeting on April 19, 2007. Selling, Marketing, General and Administrative Expenses Total selling, marketing, general and administrative expenses for the quarter ended June 30, 2007 increased to $864,000 from $709,000 for the same period in 2006.Selling expenses for the three months ended June 30, 2007 increased to $118,000 from $60,000 for the same period in 2006. Marketing expenses for the three months ended June 30, 2007 also increased to $104,000 from $49,000 for the same period in 2006. These increases were primarily related to the increased sales, marketing, and promotional activities during the second quarter of 2007 in order to stimulate the sales in the U.S. and European Union.General and administrative expenses for the quarter ended June 30, 2007 increased to $642,000 from $600,000 for the same period in 2006. The increase was primarily attributable to the increase in the IT consulting services. 21 Total selling, marketing, general and administrative expenses for the six months ended June 30, 2007 increased to $1,748,000 from $1,379,000 for the same period in 2006.Selling expenses for the six months ended June 30, 2007 increased to $208,000 from $128,000 for the same period in 2006. Marketing expenses for the six months ended June 30, 2007 also increased to $230,000 from $87,000 for the same period in 2006. These increases were primarily related to the increased sales, marketing, and promotional activities during the first six months of 2007 in order to stimulate the sales in the U.S. and European Union.General and administrative expenses for the six months ended June 30, 2007 increased to $1,310,000 from $1,163,000 for the same period in 2006. The increase was primarily attributable to the increase in the IT consulting services. Interest Expense Interest expense decreased to $1,665,000 in the second quarter of 2007 from $1,194,000 in the second quarter of 2006. Interest expense for the six months ended June 30, 2007 decreased to $1,886,000 from $3,345,000 for the same period in 2006.The decrease was related to the Apix loan fee and Apix warrant-related loan discount during the first three and six months of 2006, respectively. Other Income/(Expense) Other income for the quarter ended June 30, 2007 was $7,959,000 as compared to other expenses of $1,671,000 for the same period in 2006.Other income for the six months ended June 30, 2007 was $3,048,000 as compared to other expenses of $3,324,000 for the same period in 2006. The change was primarily attributable to the June 2007 Apix financing which no longer required the treatment of the Apix warrants as a liability as described in EITF 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock”. Net Income/(Loss) Net income for the quarter ended June 30, 2007 was $4,367,000 as compared to a net loss of $4,053,000 for the same period in 2006.Net loss for the six months ended June 30, 2007 was $2,657,000 as compared to a net loss of $8,657,000 for the same period in 2006. The change or decrease was primarily attributable to the June 2007 Apix financing which no longer required the treatment of the Apix warrants as a liability as described in EITF 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock”. 22 Liquidity and Capital Resources In its opinion accompanying our December 31, 2006 financial statements, our independent registered public accounting firm expressed substantial doubt as to our ability to continue as a going concern for a reasonable period of time, and provided an explanatory paragraph describing the events that have given rise to this uncertainty.We had cash of approximately $217,000 as of June 30, 2007. Based on continuing funding from Apix, which is at the discretion of the lender, our management still estimates that our financial resources will be sufficient to sustain our operations until December 15, 2007.Although our management recognizes the need to raise funds in the immediate future, there can be no assurance that we will be successful in doing so, or, if we do consummate a financing transaction, that its terms and conditions may not be favorable to us.If we fail to obtain additional funding in the immediate future, our business will fail and our stockholders will likely lose the entire value of their investment. Net cash used in operating activities for the first six months of 2007 was approximately $3,752,000, compared to the net cash used of $1,940,000 for the first six months of 2006. The increase was primarily due to expenses related to the FDA’s MDDRP meeting in April 2007 and the headcount increase in 2007.Net cash used in investing activities was approximately $27,000 in the first six months of 2007 related to the capital expenditures of property and equipment, as compared to $18,000 for the same period in 2006.Net cash provided by financing activities was approximately $3,054,000 for the first six months of 2007, compared to net cash provided of $2,526,000 for the same period in 2006.This change wasprimarilydue to the loan proceeds received from Apix. 23 ITEM 3. Controls and Procedures Evaluation of Disclosure Controls and Procedures As of June 30, 2007, we carried out an evaluation, under the supervision and with the participation of the person acting as both our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures. Based on this evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were ineffective in ensuring that information required to be disclosed by us in our periodic reports is recorded, processed, summarized and reported, within the time periods specified for each report and that such information is accumulated and communicated to our management, including our principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure.Specifically, our Chief Executive Officer and Chief Financial Officer concluded that: · Period-end review of allowances for excess and obsolete inventory was not performed accurately; and · We will have to restate prior period financial statements, in particular with respect to the loan financing with Apix International Limited in February 2006 that we concluded should be treated as a debt extinguishment in the first quarter of 2006. We believe that due to lack of sufficient financial resources, we currently do not have sufficient systems and expertise to effectively and efficiently manage all of our financial transactions and financial reporting. If and when our financial condition allows, we plan to hire additional personnel or consultants to remediate these control weaknesses. Changes in Internal Controls There were no changes to the internal controls during the quarter ended June 30, 2007, that have materially affected or that are reasonably likely to affect the internal controls. Limitations on the Effectiveness of Controls A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected.Our disclosure controls and procedures are designed to provide reasonable assurance of achieving its objectives. 24 PART II.OTHER INFORMATION ITEM 1.Legal Proceedings None. ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds On June 7, 2007, the Company issued to Apix International Limited (“Apix”) 5,000,000 shares of its Series A Preferred Stock (the “Series A Preferred”) in payment of a facility fee of $500,000 in connection with the execution of a Loan Agreement between the Company and Apix on June 7, 2007.Each share of Series A Preferred is convertible into 0.2 shares of common stock (post-split) at the option of the holder thereof.The Series A Preferred may be redeemed by the Company at any time at $0.10 per share.Each share of Series A Preferred may be voted as a single class with the common stock on 2.4 votes per shares basis (post-split). As a result of the Series A Preferred voting preference, Apix now controls the Company.The Series A Preferred was issued without registration in reliance on the exemption provided by Section 4(2) of the Securities Act of 1933, as amended, and Rule 506 promulgated thereunder. ITEM 3.Defaults Upon Senior Securities None. 25 ITEM 4.Submission of Matters to a Vote of the Security Holders The Company’s annual meeting of shareholders was held on June28, 2007. At the meeting, the following matters were acted upon. There were present in person or by proxy 147,280,606shares of voting Common Stock, of a total of 242,840,963 shares of Common Stock entitled to vote. The following five proposals were presented to the shareholders for their approval. A. Election of Directors.The number of shares voted in favor of the election of the following nominees for director is set forth opposite each nominee's name. The election of each nominee was approved by the shareholders. Director For Withheld Gabriel Vegh 146,771,012 509,594 Phillip Radlick, Ph.D. 146,659,999 620,607 Tina Sim 146,793,349 487,257 Tony Shum 146,797,014 483,592 John R. Cheney 146,713,514 567,092 Andrew Lee 146,793,349 487,257 B. To increase the number of authorized shares of common stock issuable pursuant to the 1997 Employee Stock Purchase Plan from 2,500,000 to 3,500,000 shares. This proposal was approved by the shareholders. . For 145,042,021 Against 2,146,983 Abstain 91,602 Broker Non-Vote - C. To ratify appointment of Marc Lumer & Company as independent registered public accounting firm. This proposal was approved by the shareholders. For 146,821,418 Against 325,560 Abstain 133,628 D. To authorize our Board of Directors, in its discretion, to amend our Certificate of Incorporation to effect a non-for-ten reverse stock split of the issued and outstanding shares of the common stock of the Company without further approval from our stockholders. This proposal was approved by the shareholders. For 144,960,074 Against 2,306,530 Abstain 14,002 Broker Non-Vote - 26 E. To authorize our Board of Directors to amend the Company’s Certificate of Incorporation to increase the number of authorized preferred stock from 5,000,000 to 10,000,000 shares. This proposal was approved by the shareholders. For 144,378,266 Against 2,771,616 Abstain 130,724 Broker Non-Vote - ITEM 5.
